30. Defence of the parliamentary immunity of Mr Bruno Gollnisch (
(FR) Madam President, I shall speak for just two minutes, if I may, since there is no debate or oral explanation of vote, which I find rather astonishing in this kind of procedure. What are we talking about here? We are talking about a political expression, in respect of which legal action is being taken by ...
(The President cut off the speaker)
I am sorry but we must proceed to the vote. You have already had the chance to state your views, Mr Gollnisch.
(FR) Until now these two objective criteria ...
(The President cut off the speaker)
Mr Gollnisch, you spoke only yesterday. In any case, it is not permitted under the Rules of Procedure. I am sorry, we are proceeding to the vote.